Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 5/24/2022 has been entered.  Claims 1-12 remain pending in the application.  

	Response to Arguments
Applicant’s arguments, see pages 7-13, filed 5/24/2022, with respect to the rejections of claims 1-12, have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest . a filter processing unit which performs, based on a measurement property of the measuring machine, filter processing that performs transformation on the virtual measurement data so as to make the virtual measurement data approach the actual measurement data;
a feature point extraction unit which extracts feature point data from the actual measurement data and the virtual measurement data;
a storage unit which stores, as model data of the target article, the feature point data extracted from the virtual measurement data; and
a position posture calculation unit which checks the feature point data of the actual measurement data against data obtained by performing coordinate transformation on the feature point data included in the model data so as to calculate a position posture of the target article in the context of claims 1, 11, and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619